Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Claims 3-512 and 13 were cancelled.  Claims 1 and 14 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Han et al. in view of Friend et al. on claims 1, 2, 5, 6, 8, 9-11, and 13-15 are withdrawn, because independent claim 1 has been amended by examiner’s amendment and Applicant’s arguments.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Han et al. in view of Friend et al. as applied to claim 1 and further in view of O’Neill on claims 3-4 are withdrawn, 

The claim rejection under 35 U.S.C. 103 as unpatentable over Han et al. in view of Friend et al. as applied to claim 1 and further in view of Xing et al. on claim 7 is withdrawn, because independent claim 1 has been amended by examiner’s amendment and Applicant’s arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Cohen (Reg #32768) on May 12, 2021.
The application has been amended as follows: 
IN THE CLAIMS:


1. (currently amended) A method for fabricating a battery electrode, the method comprising: 
forming a mixture including an electrode active material and a binder; 
forming an electrode blank from the mixture; 
heating the electrode blank at a predetermined temperature for a predetermined time to form an annealed electrode blank; 
cooling the annealed electrode blank to form a cooled electrode blank; 
supplying a current collector having a conductive carbon coating; 

laminating the cooled electrode blank to the annealed current collector.  
2. (currently amended) The method as claimed in claim 1, wherein the active electrode material includes a cathode active material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a method for fabricating a battery electrode comprising the steps of forming a mixture including an electrode active material and binder which is formed into a blank and heated; supplying a current collector having a conductive carbon coating which is heated separately from the electrode bank to form an annealed current collector; and laminating the cooled electrode blank to the annealed current collector as defined within the limitations of independent claim 1. Specifically the prior art of Han, Friend and Park, while recognizing heating of the active material layers, does not recognize heating the current collector with a conductive carbon coating separately from the electrode active material as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727

/Kwang Han/Primary Examiner, Art Unit 1727